Exhibit 10.1

 
UNIT PURCHASE AND MUTUAL RELEASE AGREEMENT


THIS UNIT PURCHASE AND MUTUAL RELEASE AGREEMENT (this “Agreement”) is effective
as of January 21, 2010 (the “Effective Date”) by and between St. Lawrence Seaway
Corporation., a Delaware corporation (“Seller”) and T3 Therapeutics, LLC, a
Delaware limited liability company (the “Company”).


WHEREAS, the Seller is the beneficial and record owner of 250 units of
membership interest in the Company; and


WHEREAS, the Seller wishes to sell, and the Company wishes to purchase, 250
units of membership interest in the Company (the “Seller Units”) in accordance
with the Company’s Amended and Restated Operating Agreement dated November 16,
2005, as amended from time to time (the “Operating Agreement”), and the
provisions of this Agreement; and


WHEREAS, the Seller and the Company have agreed to execute and deliver this
Agreement to effect the sale and purchase of the Seller Units.


NOW, THEREFORE, in consideration of the foregoing Recitals, and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereby agree as follows:


1.           Agreements.


(a)           Sale and Purchase.    As of the Effective Date, Seller hereby
sells, transfers, and assigns to the Company all of Seller’s right, title, and
interest in and to the Seller Units and the Company hereby acquires, receives,
and accepts the Seller Units and all right, title, and interest therein.


(b)           Deliveries.  The parties will make the following deliveries as of
the Effective Date:
 
(i)   Seller shall deliver a bill of sale to the Company certified by the Chief
Executive Officer of the Seller in substantially the form annexed hereto as
Exhibit A;

(ii)   the Company shall pay to Seller the sum of $100,000 US by check or wire
transfer in immediately available funds (the “Payment Amount”).
 
(c)           Consideration.  The Payment Amount is delivered in final
satisfaction and settlement of all amounts owed by the Company to Seller in
connection with the Seller Units or otherwise, and in consideration of Seller’s
release below.  The parties agree that the Payment Amount represents full and
fair consideration for the Seller Units and the other agreements herein.


(d)           Resignations.  Seller hereby resigns (or, as applicable, confirms
and ratifies any resignation of its designee(s)) from any and all positions as
officer or director of the Company to which Seller or its designee(s) have been
appointed or elected.


(e)           Operating Agreement.  Seller hereby waives any rights it has or
may have under the Operating Agreement or otherwise regarding the sale,
transfer, redemption, or other disposition of the Seller Units, or any
procedures relating thereto, and acknowledges and agrees that, as of the
Effective Date, Seller shall no longer be a unitholder under the Operating
Agreement or a party thereto.


1

--------------------------------------------------------------------------------

 
2.           Representations and Warranties.


           (a)           Authorization; Enforceability.  Each party hereto
hereby represents and warrants to the other party hereto that this Agreement has
been approved and authorized pursuant to all board and shareholder (or
unitholder) approvals required by law and by the articles of organization (or
like document), shareholders agreement (or like document), and other applicable
agreements of such party.   Each party hereby represents and warrants to the
other party that its signatory below is fully authorized to enter into the terms
of, and to execute this Agreement on behalf of such party.  Each party hereby
represents and warrants to the other party that upon its execution hereof, this
Agreement will constitute the valid and binding obligation of such party, and
will be fully enforceable against such party in accordance with its terms.
 
(b)           Acknowledgment of Release.  The parties hereby acknowledge that
this Agreement includes a general release, and that they have had a full
opportunity to be represented in this matter by counsel, have had sufficient
time to consult with their counsel to the extent they deem necessary, have read
this Agreement, understand its provisions and have signed this Agreement
knowingly and voluntarily.


(c)           Seller Units.  Seller hereby represents and warrants to the
Company that: (i) Seller has good title to all of the Seller Units; (ii) the
Seller Units represent all of the equity interests held by Seller in the
Company, including, without limitation, all units of any class or series, all
options, all warrants, all puts and calls, and all other securities or
instruments convertible into securities of any kind whatsoever; (iii) Seller has
full right and power to sell the Seller Units; (iv) the Seller Units shall be
transferred free and clear of any lien, pledge, security interest, encumbrance,
or claim of any kind whatsoever; and (v) sale of the Seller Units will not
violate any agreement to which Seller is bound, or any court order by which
Seller is bound, or any provision of Seller’s articles of organization (or like
document), shareholders agreement (or like document), or other applicable
agreements of Seller.


(d)           Company Representation.  The Company represents and warrants that
it is not presently in negotiations with any party concerning any material
strategic partnership, affiliation, joint venture, acquisition, investment or
other like transaction.


3.           Other Agreements.


(a)           Indemnification by the Company.  From and after the Effective
Date, the Company shall indemnify and hold harmless Seller and the Seller’s
officers, directors and employees from and against any and all damages, losses,
obligations, deficiencies, claims, encumbrances, penalties, fines, costs and
expenses or other liabilities, including reasonable attorneys’ fees and expenses
(collectively, “Indemnifiable Losses”) which Seller or its officers, directors
or employees may suffer or incur, resulting from, related to, or arising out of:
(i) the inaccuracy of any representation or warranty of the Company which is
contained in or made pursuant to this Agreement; or (ii) any material breach by
the Company of any of its agreements or obligations contained in or made
pursuant to this Agreement.


(b)           Indemnification by Seller.  From and after the Effective Date,
Seller shall indemnify and hold harmless the Company and the Company’s officers,
directors and employees from and against any and all Indemnifiable Losses which
the Company or its officers, directors or employees may suffer or incur,
resulting from, related to, or arising out of: (i) the inaccuracy of any
representation or warranty of Seller which is contained in or made pursuant to
this Agreement; or (ii) any material breach by Seller of any of Seller’s
agreements or obligations contained in or made pursuant to this Agreement.


2

--------------------------------------------------------------------------------

 
(c)           Limitation of Liability.  The total aggregate liability of each
party hereto shall be limited to the Purchase Amount.


4.           Releases. As material consideration for the transactions set forth
in this Agreement,


           (a)           Release by the Company.  The Company, on behalf of
itself and its unitholders, predecessors, subsidiaries, related entities,
successors in interest, assigns, directors, officers, employees, agents,
representatives, attorneys, contractors, subcontractors, independent
contractors, owners and partners (collectively, its “Affiliates”), hereby
releases, remises and forever discharges Seller and Seller’s Affiliates from any
and all claims, contracts, demands, causes of action, disputes, obligations,
agreements, covenants, damages, costs, and expenses (collectively, “Claims”),
known or unknown, of any kind, nature, or description, which the Company has,
may have had, or may hereafter assert which have accrued up to the date of this
Agreement.


           (b)           Release by Seller.  Seller, on behalf of itself and its
Affiliates, hereby releases, remises and forever discharges the Company and its
Affiliates, from any and all Claims, known or unknown, of any kind, nature, or
description, which Seller has, may have had or may hereafter assert which have
accrued up to the date of this Agreement.


(c)           Scope of Releases.  The parties acknowledge and agree that each of
the foregoing releases in this Article 4 is intended to be a general
release with respect to all matters which have accrued up to the date of this
Agreement.  Notwithstanding the general nature of such releases, the parties
acknowledge and agree that nothing in this Article 4 shall operate to prevent a
party from asserting claims or enforcing rights that arise under this Agreement
including, without limitation, actions based upon the material inaccuracy of any
representation or warranty of a party in this Agreement, actions based upon the
material breach by a party of covenants or obligations set forth herein, and
actions seeking equitable relief to enforce this Agreement.


5.           Confidentiality and Related Matters.


           (a)           Confidentiality.  The parties agree not to disclose the
fact or substance of this Agreement, including, but not limited to, the
existence or any terms of this Agreement, and the amount of the payments made
pursuant hereto.  The parties further agree not to use or disclose any
confidential information belonging to the other party.  The foregoing
confidentiality obligations shall not restrict the following disclosures:  (i)
disclosures that may be necessary to enforce the terms and conditions of this
Agreement; (ii) disclosures that may be necessary by the respective parties to
discuss with their attorneys, accountants or corporate employees on a “need to
know” basis; (iii) disclosures pursuant to a subpoena or specific court or
agency order; and (iv) disclosures necessary to comply with the Securities Act
of 1933, as amended, the Securities Exchange Act of 1934, as amended, the
Internal Revenue Code, state tax law or any other applicable law and (v)
Seller’s communications with its shareholders concerning the transaction
contemplated hereby and which may become a matter of public record.  The Company
intends to make public disclosure of this Agreement and/or its terms by filing a
Current Report on Form 8-K with the Securities and Exchange Commission and
subsequent periodic reports.


(b)           Non-Disparagement, Etc.  Each party agrees that it will not make,
or cause any other person or entity to make, any adverse, derogatory, or
disparaging remarks, statements, or communications about the other party or any
of its Affiliates.


3

--------------------------------------------------------------------------------

 
6.           General Provisions.


(a)           Cooperation.  Each party agrees that it will (and will cause any
respective Affiliates to) cooperate fully with the other party to endeavor to
bring to full fruition the objectives of this Agreement, and at all times
regarding the transactions contemplated by this Agreement act in good faith and
take such actions as may be necessary or convenient to effect fully the
provisions of this Agreement, including, without limitation, the execution and
delivery of such further instruments or documents as may be necessary or
convenient to carry out the transactions contemplated hereby.


(b)           Severability.  To the extent that any provision of this Agreement
may be held to be invalid or legally unenforceable by a court of competent
jurisdiction, the parties agree that the remaining provisions of this Agreement
shall not be affected and shall be given full force and effect.


(c)           No Waiver.  No waiver of any provision hereof or of any right or
remedy hereunder shall be effective unless in writing and signed by the party
against whom such waiver is sought to be enforced.  No failure or delay of a
party in exercising any right hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right preclude any other or
further exercise thereof or the exercise of any other right.


(d)           Miscellaneous.  This Agreement shall be governed by the internal
laws of the State of Delaware, without regard to its conflict of laws
principles.  This Agreement sets forth the entire agreement and understanding of
the parties with respect to this engagement, and supersedes all prior
agreements, whether written or oral, regarding the matters described herein, and
may only be amended in writing by duly authorized employees of each party.  This
Agreement may not be assigned or delegated by either party without the express
written consent of the other party.  The benefits of, and obligations and
liabilities under this Agreement shall inure to, and be binding upon, the
respective successors and permitted assigns (whether by merger, acquisition, or
otherwise) of the parties and of any persons entitled to indemnification
pursuant to Article 3 hereof.  This Agreement may be executed via facsimile and
in counterparts, each of which shall be deemed an original and all of which
taken together shall constitute one and the same instrument.


IN WITNESS WHEREOF, the parties have executed this Unit Purchase and Mutual
Release Agreement as of the date first set forth above.




 

 SELLER    THE COMPANY            ST. LAWRENCE SEAWAY CORPORATION    T3
THERAPEUTICS, LLC            By: /s/ Bernard Zimmerman    By: /s/ Irwin Klein  
Bernard Zimmerman
President and Chief Executive
Officer
   
Irwin Klein
Chief Executive Officer
         

 
 
 
 




4 

--------------------------------------------------------------------------------

 

EXHIBIT A


St. Lawrence Seaway Corporation
(a Delaware corporation)


Bill of Sale/Officer Certificate


January 21, 2010


The undersigned representative of St. Lawrence Seaway Corporation., a Delaware
corporation (“Seller”), hereby certifies and confirms the following to T3
Therapeutics, LLC, a Delaware limited liability company (the “Company”) in
connection with that certain Unit Purchase and Mutual Release Agreement between
the parties of even date herewith (the “Purchase Agreement”).


1.    The undersigned individual is a duly authorized officer of the Seller with
all necessary power and authority to sign this Bill of Sale/Officer Certificate
on behalf of Seller and to make the representations and conveyances set forth
herein.


2.    Seller is the holder of record of 250 uncertificated units of membership
interest in the Company (the “Seller Units”) and is a signatory to the Company’s
Amended and Restated Operating Agreement dated November 16, 2005, as amended
from time to time.


3.    Seller hereby irrevocably sells, conveys, transfers, and assigns to the
Company all of its right, title, and interest in and to the Seller Units in
exchange for the consideration set forth in the Purchase Agreement and pursuant
to the terms thereof.


IN WITNESS WHEREOF, the undersigned has duly executed this Bill of Sale/Officer
Certificate as of the date first above written.


 
 




 

        /s/ Bernard Zimmerman    
President and Chief Executive Officer,
For St. Lawrence Seaway Corporation
       

 
                                                                              
                       
                           
 
5

--------------------------------------------------------------------------------